DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (2008/0223258) in view of Martin et al. (2003/0188670).
Bruce et al. teach a surfactant composition comprising 95 wt% of a combination of sodium dodecyl sulfate, sodium decyl sulfate, and sodium octyl sulfate [0106, 0109] 
The amount of 95 wt% is very close to 97.5 wt%, and 5 wt% is very close to 2.5 wt%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  Alternatively, Bruce et al. teach that various weight percentages of the first foaming agent and the second foaming agent may be used [0109].  It would have been obvious to optimize the weight percentages through routine experimentation.  The claimed ranges are not critical.
Bruce et al. fail to teach the amount of sodium dodecyl sulfate, sodium decyl sulfate, and sodium octyl sulfate.
However, Martin et al. in an analogous composition that 18 to 37 wt% sodium dodecyl sulfate, 40 to 75 wt% sodium decyl sulfate, and 1 to 30 wt% sodium octyl sulfate should be used for optimum foaming and stability [0018, 0027-0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 18 to 37 wt% sodium dodecyl sulfate, 40 to 75 wt% sodium decyl sulfate, and 1 to 30 wt% sodium octyl sulfate as taught by Martin et al. in the surfactant composition of Bruce et al. to provide optimum foaming and stability.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (2008/0223258) in view of Martin et al. (2003/0188670) and Neil et al. (WO 2017/063047).
Bruce et al. teach a surfactant composition comprising 95 wt% of a combination of sodium dodecyl sulfate, sodium decyl sulfate, and sodium octyl sulfate [0106, 0109] and 5 wt% of an alkyl ether sulfate wherein the average value of y is less than 2.9 and x averages 9.5 [0107].  Bruce et al. teach that various weight percentages of the first foaming agent and the second foaming agent may be used [0109].  
Bruce et al. fail to teach the weight percent of alkyl sulfate and alkyl ether sulfate.
However, Neil et al. teach in an analogous composition using 60 to 99 wt% of an alkyl sulfate component and from 1 to 40 wt% of an alkyl ether sulfate component (page 2, lines 29 to 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 60 to 99 wt% of first foaming agent and from 1 to 40 wt% of the second foaming agent as taught by Neil et al. in the composition of Bruce et al. to produce a surfactant composition for gypsum. 
Bruce et al. fail to teach the amount of sodium dodecyl sulfate, sodium decyl sulfate, and sodium octyl sulfate.
However, Martin et al. in an analogous composition that 18 to 37 wt% sodium dodecyl sulfate, 40 to 75 wt% sodium decyl sulfate, and 1 to 30 wt% sodium octyl sulfate should be used for optimum foaming and stability [0018, 0027-0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 18 to 37 wt% sodium dodecyl sulfate, 40 to 75 wt% sodium decyl sulfate, and 1 to 30 wt% sodium octyl sulfate as taught by Martin et 
The ranges taught overlap the claimed ranges.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that Bruce nowhere teaches the amounts of greater than 95 wt% and lower than 5 wt%.  This is not persuasive because the Applicant cited paragraph [0109] where Bruce teaches that various weight percentages of the first foaming agent and the second foaming agent may be used.
While Bruce does teach two embodiments that are outside of the claimed ranges, but that does not constitute teaching away from the claimed ranges.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  
Furthermore, Bruce et al. specifically teach that changes may be made to their invention.
[0130] Although the present invention has been described in detail with reference to particular embodiments, it should be understood that various other changes, substitutions, and alterations may be made hereto without departing from the spirit and scope of the present invention. For example, although the present invention has been described with reference to a number of elements included within a gypsum board manufacturing system, these elements may be combined, rearranged or positioned in order to accommodate particular manufacturing or operational needs. The present invention contemplates great flexibility in the arrangement of these elements as well as their internal components. 

[0131] Numerous other changes, substitutions, variations, alterations and modifications may be ascertained by those skilled in 
The Applicant has cited several lower court decisions.  However, those court decisions are not precedential.  The practice of the Office is covered in MPEP 2144.05.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763